It appearing that the defendants have failed to defend with proper diligence against the appeal of the plaintiff from the judgment of the Superior Court in Fairfield County dismissing the plaintiff’s appeal from the Probate Court for the district of Newtown and the plaintiff having filed a motion for judgment pursuant to Practice Book § 696, it is ordered that the judgment of the Superior Court in the above-entitled case is set aside and the case is remanded with direction to render judgment sustaining the appeal from the Probate Court, with costs to the plaintiff.